UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8563



ROBERT LEE HUNT, JR.,

                                           Petitioner - Appellant,

          versus

MICHAEL W. MOORE, Director of SCDC; RICHIE
HARRISON, Warden of MCI; ATTORNEY GENERAL OF
THE STATE OF SOUTH CAROLINA,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. David C. Norton, District Judge.
(CA-95-1474-6-18AK)

Submitted:   February 7, 1996          Decided:     February 29, 1996

Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Robert Lee Hunt, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

relief on his 28 U.S.C. § 2254 (1988) petition and denying his

motion for reconsideration. We have reviewed the record and the

district court's opinion accepting the recommendation of the magis-

trate judge and find no reversible error. Accordingly, we deny a
certificate of probable cause to appeal and dismiss the appeal on

the reasoning of the district court. Hunt v. Moore, No. CA-95-1474-
6-18AK (D.S.C. Oct. 26, 1995 & Dec. 4, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2